Citation Nr: 1605535	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  09-21 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable rating for the residuals of pneumonia, status post bilateral chest tube intubations.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 2006 to May 2007.  

This case comes to the Board of Veterans' Appeals Board) on appeal from a September 2008 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2012, a Travel Board hearing was held before the undersigned in Newark, New Jersey  A transcript of the hearing is of record.

In October 2012, the Board remanded this matter for further development, to include a VA examination.  The requested development has been completed and complies with the directives of the Board remand,  

The matter is now ready for appellate review.  


FINDINGS OF FACT

1. For the entire initial rating period, the Veteran's pneumonia residuals have been manifested by pulmonary function tests (PFTs) which show FVC greater than 80 percent of predicted value, FEV-1 greater than 80 percent of predicted value, FEV-1/FVC greater than 80 percent, and DLCO (SB) greater than 80 percent predicted value. 

2.  The Veteran's respiratory symptoms have been due to asthma, and not due to pneumonia residuals. 



CONCLUSION OF LAW

The criteria for a compensable rating for residuals of pneumonia, status post bilateral chest tube intubations, were not met or approximated at any point during this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.96, 4.97, Diagnostic Code 6899-6845 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice also must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The Veteran's appeal for a higher initial rating arises from a disagreement with the initial evaluation following the grant of service connection; no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also 38 C.F.R. § 3.159(b)(3)(i).

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, and lay evidence.  No additional pertinent evidence has been identified by the claimant.

The Veteran was afforded VA examinations in April 2008 and December 2013.  The Board finds that the VA examinations of record are adequate because they were performed by a medical professional, were based on a thorough examination of the Veteran, documented and considered the Veteran's complaints and symptoms, and include adequate descriptions to properly rate the Veteran's disability.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that no further examination is necessary.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments from his representative and testimony at his hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Evaluation

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

The Veteran's current residuals of pneumonia, status post bilateral chest tube intubations, is rated by analogy under 6899-6845 relating to chronic pleural effusion or fibrosis.  

The General Rating Formula for Restrictive Lung Disease (Diagnostic Codes 6840 through 6845) provides for a 100 percent rating for findings that show Forced Expiratory Volume (FEV-1) less than 40 percent of predicted value; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension (shown by Echo or cardiac catheterization); episode(s) of acute respiratory failure; or the need for outpatient oxygen therapy. 38 C.F.R. § 4.97.

A 60 percent rating is assigned for FEV-1 of 40- to 55- percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.

A 30 percent rating is assigned for FEV-1 of 56- to 70- percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  Id.

A 10 percent rating contemplated FEV-1 of 71- to 80- percent predicted, or; FEV-1/FVC of 71 to 80 percent or; DLCO (SB) 66- to 80-percent predicted.  Id.

The Veteran maintains that the symptomatology associated with his pneumonia residuals warrants a rating than which is higher than is currently assigned.

On VA examination in April 2008, the Veteran was noted to have had pneumonia during basic training back in 2006 and to have had four episodes of pneumonia since that point.  He was hospitalized three times.  During his first hospitalization, in November 2006, the Veteran had severe pneumonia that showed patchy air space densities in the left upper lobe without consolidation as well as effusions and compressive atelectasis.  There was no mention of nodular lung disease from the reports from the University of Missouri Healthcare System.  These images were done by CAT scan.  The Veteran required intubation and multiple chest tube placements as well as a thoracic exploration.  The Veteran was noted to have had two more hospitalizations of much shorter stays since that time.  The Veteran indicated that he was treated with multiple antibiotics and albuterol as well as prednisone and other steroid solutions.  He reported that since that time he had had difficulty in exerting himself, difficulty in exercising, and difficulty with doing activities due to his limited functionality.  

The Veteran also complained of difficulty with sleeping and he followed with a doctor every three months.  He stated that the inhalers did help him when he became short of breath.  He indicated that he was not using supplemental oxygen at home as of yet.  He reported that when he tried to do more strenuous activity, he became quickly fatigued.

Physical examination of the lungs revealed they were clear to auscultation, bilaterally, with fair air entry, bilaterally.  Some transmitted noise was appreciated.  Pulmonary function testing revealed FVC 5.35 (actual), 86.3 (PRED); FEV1 5.00 (actual), 98% (PRED); FEV1/FVC 93%; Diffusion DLCO-Sb 45.2 (actual), 113.7% (PRED).  The examiner indicated that the Veteran had a normal pulmonary function study.

It was indicated that laboratories from the University of Missouri Healthcare System showed they were not able to identify an organism that caused the Veteran's pneumonia at that time, despite multiple cultures being taken.

The examiner rendered a diagnosis of prior severe pneumonia with residuals.  It was noted that the Veteran had severe pneumonia that required lengthy hospitalization and required intubation as well as multiple chest tube placements and exploration of the Veteran's lungs while the Veteran was stationed in Missouri during basic training.  The examiner observed that the Veteran was seen at University of Missouri Healthcare System and treated there for an extended period of time.  The examiner stated that the Veteran had had residuals which had affected his physical activity and left some cosmetic changes on his chest.  It was further observed that the Veteran also continued to have episodes of pneumonia more frequently than he did prior to his hospitalization in 2006.

In October 2009, the Veteran was diagnosed with acute bronchitis.  

At his June 2012 hearing, the Veteran reported that he had been treated in the emergency room on several occasions for breathing problems and that he was currently on Albuterol.  He also reported having endurance problems.  He indicated that this limited his ability to exercise or be outdoors.  He also reported missing some days from work.  The Veteran's mother also testified as to the Veteran's difficulties with breathing.  She noted that he had been seen at the emergency room for problems with his breathing.  She stated that the Veteran could not even cut the grass.  

Treatment records reveal that the Veteran was seen in December 2009 for a panic attack.  

In November 2011 the Veteran was seen at the emergency room for acid reflux.  In May 2012, the Veteran was seen with complaints of chest pain and tightness.  Diagnoses of chest pain of unknown origin and anxiety were rendered.  

The Veteran was afforded an additional VA examination in December 2013.  The examiner noted that the Veteran had a history of pneumonia in service and was hospitalized at that time and recovered from the pneumonia.  He was diagnosed with asthma in 2012 and was treated with bronchodilator Advair inhaler.  He was not on any medication at present and was noted to be allergic to cats and dogs.

The Veteran was noted to have asthma.  Pulmonary function tests revealed pre-bronchodilator and post bronchodilator as follows:  FVC: 92.1% predicted -FVC: 85% predicted; FEV-1 94.2% predicted-FEV-1: 92.8% predicted; FEV-1/FVC: 83%-FEV-1/FVC: 89%; and DLCO: 120% predicted-DLCO: 120% predicted.

The examiner noted that the Veteran's respiratory condition did not impact his ability to work.  The examiner indicated that the Veteran had pneumonia and pleural effusion in service and it had resolved.  He further indicated that the Veteran had been diagnosed as having asthma in 2012 for which he was not service connected and which was not secondary to military service.

Having considered all the evidence, lay and medical, the preponderance of the evidence weighs against assignment of a compensable rating for the pneumonia residuals during the time period on appeal.  At the time of the April 2008 VA examination, PFT reflected post-bronchodilator FEV-1 values of 98 percent predicted; FEV-1/FVC values of 93 percent; and DCLO values of 113.7 percent predicted.  At the time of the December 2013 VA examination, post-bronchodilator FEV-1 values of 92.8 percent predicted; FEV-1/FVC values of 89 percent; and DCLO values of 120 percent predicted, were reported.  Thus, there is no evidence of an FEV-1 value equal to or less than 80 percent predicted, an FEV-1/FVC value of equal to or less than 80 percent, or a DLCO (SB) value of equal to or less than 80 percent predicted at any time during the appeal.

In addition, no exercise capacity tests were performed and there is no evidence in the record of right heart failure, right ventricular hypertrophy, pulmonary hypertension, any episode of acute respiratory failure, a requirement for outpatient oxygen therapy, pleurisy with emphysema, episodes of total spontaneous pneumothorax, or a gunshot wound.  Thus, the criteria for a compensable rating for pneumonia residuals under the General Rating Formula have not been met or approximated at any time during the period on appeal.  See 38 C.F.R. § 4.97, DC 6845-6899.

As the weight of the evidence does not demonstrate that the Veteran's residuals of pneumonia, status post bilateral chest tube intubations, have approximated the criteria for a compensable rating at any point during the time period on appeal, staging is not warranted for the time period under review.  See Fenderson, 12 Vet. App. at 126.


Extraschedular Evaluation

Finally, the Board considered whether the Veteran's pneumonia residuals claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In this case, the Board finds that referral for extraschedular consideration is not warranted for the pneumonia residuals claim.  As discussed above, the evidence of record shows that the Veteran's pneumonia residuals are manifested by FEV-1 values; FEV-1/FVC values; and DCLO values all greater than 80 percent predicted.  The schedular rating criteria for respiratory disorders specifically provide for disability ratings based on a clinical findings, primarily pulmonary function tests.  These symptoms and functional limitations are contemplated by and directly addressed by sections 4.96 and 4.97 of the regulations, as well as the General Rating Formula.  See 38 C.F.R. §§ 4.96 , 4.97, DC 6840-6845.  The schedular rating criteria specifically address the Veteran's respiratory symptomatology, including his reported breathing problems and associated functional impairment Thus, the Board finds that the Veteran does not have any symptoms or functional limitations not accounted for in the assignment of a noncompensable rating under the schedular criteria.  See Thun, 22 Vet. App. at 115. 

Accordingly, there is no evidence indicating that the Veteran's pneumonia residuals present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the available schedular evaluations are adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, the evaluation of the Veteran's pneumonia residuals will not be referred for extraschedular consideration. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Lastly, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been considered.  The Veteran has not alleged that he has been unable to secure or follow substantially gainful employment due to his pneumonia residuals; therefore, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record or by the Veteran.


ORDER

An initial compensable rating for the residuals of pneumonia, status post bilateral chest tube intubations, is denied. 



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


